DETAILED ACTION

Comments
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claims 1-18 are pending in the instant application.
	Claims 1-18 are examined in the instant Office action.
Even though the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), the judicial exception of background modeling equations and fittings improves the function of the sequencing device by facilitating the function of sequencing polynucleotides through simplifying the signals.  Consequently, the claims are interpreted to be patent eligible.

Priority
	The instant application claims priority as a divisional to parent application 13/892,116 (filed 5/10/2013).  However, the restriction requirement in the parent application was withdrawn before the first action on the merits in the parent application.  In addition, the subject matter of the instant set of claims is not patentably distinct from the subject matter of the parent application.  Consequently, for the purpose of double patently, the 121 bar does not apply.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Double Patenting Rejection #1:
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, respectively, of U.S. Patent 10,679,724 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to flowing a series of nucleotide flows onto a reactor array, receiving output signals from the reactor array, estimating a background signal component, and headspace.  Even the claims of ‘724 recite additional subject matter than the instantly rejected claims, the claims of ‘724 anticipate the instantly rejected claims.

Double Patenting Rejection #2:
Claims 2-10, 12-16, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-9, 11-16, and 1, respectively, of U.S. Patent 9,646,132 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to flowing a series of nucleotide flows onto a reactor array, receiving output signals from the reactor array, estimating a background signal component, and headspace.  Even the claims of ‘132 recite additional subject matter than the instantly rejected claims, the claims of ‘132 anticipate the instantly rejected claims.

Related Prior Art
The document of Rothberg et al. [WO 2008/076406 A2 A1; on IDS] studies methods and apparatus for measuring analytes [title].  The abstract of Rothberg et al. teaches using FET and chemFET arrays for monitoring chemical and/or biological reactions.  The abstract of Rothberg et al. teaches that the methods relate to facilitating DNA sequencing techniques based on monitoring changes in hydrogen ion concentration relating to DNA synthesis.  The cover figure of Rothberg et al. illustrates flowing nucleic acids through reaction confinement regions via a computer controlled valve.  The cover figure of Rothberg et al. illustrates a computer that analyzes output signals from the array controller.  Figure 13 of Rothberg et al. illustrates a chemFET sensor array wherein each cell is interpreted to be either a loaded or unloaded neighboring reaction confinement regions.  Paragraph 202 of Rothberg et al. teaches that the arrays are constructed to reduce cross-talk and isolate noise.
Rothberg et al. does not teach estimating a background signal for the loaded reaction confinement region using the output signals and a model that accounts for exchange of ions in headspace between neighboring confinement regions.  Rothberg et al. does not teach fitting an output signal model based on the estimated background component.
The document of Yu et al. [US PGPUB 2003/0232354; on IDS] studies nucleic acid reactions using labels with different redox potentials [title].  Paragraph 202 of Yu et al. reduces the background signal in neighboring containers with redox reactions.  In order to reduce the background signals, it is interpreted that the background is estimated in order to be filtered.  Paragraphs 203-205 of Yu et al. fit an output signal based on the signal with the background component filtered out of the signal.  

Allowable Subject Matter
The prior art does not teach a characteristic equation wherein the first characteristic equation comprises a term related to a difference between proton concentration in each of the neighboring reaction confinement regions and proton concentration in the headspace.
Claims 9-13 and 15-16 are free of the prior art because the prior art does not teach or suggest the mathematical relationships recited in the claims.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
	/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1631                                                                                                                                                                                             	11 September 2022